Title: To Thomas Jefferson from Madame de Tessé, 27 April [1788]
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas


          
            a châville ce 27 avril [1788]
          
          Vous arrivés, Monsieur, pour Repandre des bienfaits et le plus grand de tous est sans doute votre presence. Je suis bien empressée den jouir et si vous m’accordiés la grace de diner chés moi mercredi à Paris, le petit voyage que j’y vais faire loin dêtre considéré comme une privation ainsi que jai coutume denvisager tout le tems que j’enleve a la campagne me paroîtra infiniment heureux. Puisque vous ordonnés que je décide la manière quon doit prendre pour faire arriver les plans de virginie retenus a dunkerque je prononcerai qu’ils doivent aller par mer au havre et du havre ici par la seine, en observant de ne les point faire arriver à Paris, ce qui revient a des Retards et a des droits tout a fait inutiles, mais de les faire arreter par le correspondant du havre au Pecq près de st. germain en se servant de l’adresse cy jointe. Mon jardinier anglois assure que si les plans n’ont pas trop souffert ils peuvent être plantés avec succes a la fin de may. Il paroît qu’il y a quelques graines. Si elles sont dans une boîte separée ces graines pourroient être envoyées par la diligence en même tems qu’on feroit partir les plans par une autre voie. Votre bonté non seulement autorise, mais exige tous ces détails sans quoi je Rougirois dy entrer. Me. de Tott et Mr. de Tessaussi empressés que moi de vous exprimer leur reconnoissance, esperent que vous cederes à ma priere pour mercredi et je veux absolument me flatter de vous assurer bientôt moi même de tous les sentimens avec lesquels jai l’honneur dêtre, Monsieur, votre tres humble et tres obeissante servante,
          
            
              Noailles de Tessé
            
          
        